DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of the amendment filed 12/6/2021 claims 1 and 14 are amended, claims 2 is original, claims 3, 10, 11, and 13 are cancelled, claims 4-9 were previously presented, and claim 15 is new.
Claim Interpretation
Based on how claim 1 is written and discussed, claim 1 is being interpreted as if the firing time was a range of “at least 10 seconds to less than 10 minutes.”










EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment to claim 14 below is to correct antecedent basis issues caused by moving claim 13 into claim 1.

The application has been amended as follows: 

	Amend claim 14 as shown:
		The method claim 1, wherein the step of polishing the monolithic dental 	restoration precursor comprises applying a polishing paste on the monolithic 	dental restoration precursor and polishing the monolithic dental restoration 	precursor by use of the polishing paste and a polishing tool.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or make obvious the method of claim 1 where a green body of monolithic dental restoration precursor made of zirconia is sintered, then polished, then fired again at a specific schedule, and where the restoration does not have a glazing.  The closest prior art (Ivoclar and Sundh, as previously cited) do not teach an intermediate polishing step.  Polishing the sintered end product is known (Oden 5342201, Ghosh 20050261796, Serafin 20060025866, and Shen 20170231730).  However, making it an intermediate step is the inventive feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743